Title: From Alexander Hamilton to Nathaniel Pendleton, 15 August 1792
From: Hamilton, Alexander
To: Pendleton, Nathaniel


Treasury Department, August 15, 1792. “I have had the statement relative to the petition of John Moore, Master of the sloop Uxbridge Packet, and others under consideration. It does not at present appear to my satisfaction that there was neither intention of fraud nor wilful negligence on the part of the Petitioners. Indeed the case stands ill in my mind …, and I could wish a re-examination …, for which purpose the papers will be herewith returned.… My first impression was to decide against remission of mitigation; but on further reflection I have concluded to give the parties an opportunity of explaining and putting matters in a more satisfactory light, if they can. This motive, on my part, will, I doubt not, excuse to you the additional trouble which I give you. And I persuade myself that in the further examination, you will have a strict eye to the security of the Revenue, and will endeavour to explore any equivocations or subterfuges which may be employed. The Packets are a Channel through which evasions of the Revenue may be expected early to make their way; and they therefore require vigilant observation. You will please to bear in mind that I consider the Act of the Master as that of the Parties and that his Owners and He are to be responsible for any damage, which may have accrued, from his neglect to innocent Individuals. It will be proper to cause the Attorney of the District to be notified of the time and place of the further enquiry, and the Parties must be required to notify the Attorney of the District for South Carolina of the re-examinations which will be necessary there; to whom I have accordingly written.”
